Citation Nr: 0940852	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-36 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for diabetes mellitus 
as due to herbicide agent (Agent Orange) exposure in service, 
and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
confirming the prior denial of service connection for 
diabetes mellitus.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing conducted at the RO in August 
2009.  A transcript is of record.  

The reopened issue of entitlement to service-connected for 
diabetes mellitus as a merits-based determination is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required by the appellant.


FINDINGS OF FACT

1.  The RO denied service connection for a diabetes mellitus 
as due to Agent Orange exposure in a December 2004 decision, 
and again in decisions in June 2005 and April 2006.  Those 
decisions as to that claim were not timely appealed.  

2.  Additional evidence submitted since the April 2006 denial 
of service connection for diabetes mellitus as due to Agent 
Orange exposure relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

CONCLUSION OF LAW

New and material evidence has been received since the last 
final decision denying service connection for diabetes 
mellitus, type II, as due to Agent Orange exposure, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board herein grants the Veteran's appealed request to 
reopen his claim for service connection for diabetes 
mellitus, type II.  The reopened claim is the subject of 
remand, below.  Hence to the limited extent of the request to 
reopen herein decided, there is no reasonable possibility 
that any notice or development assistance would further the 
claim.

II.  Request to Reopen Diabetes Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009) ; 38 C.F.R. § 3.303(a) (2009).




To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

For purposes of establishing service connection for a 
disability or death resulting from exposure to Agent Orange, 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).  The specified diseases which have been listed 
therein include diabetes mellitus, type II.  38 C.F.R. 
§ 3.307(a)(6), 3.309(e).  Moreover, the diseases listed at 38 
C.F.R. § 3.309(e), includinge of diabetes mellitus, type II, 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with certain exceptions 
inapplicable in this case.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  In addition, 
the U.S. Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection for a non-presumptive disease, with proof 
of actual direct causation by service.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions involved duty or visitation in the Republic of 
Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The interpretation of that definition 
has been the subject of extensive litigation, and it has been 
authoritatively determined that, in order for the presumption 
of service connection based upon herbicide exposure to apply, 
a Veteran must have set foot on the landmass of the country 
of Vietnam or served in the inland waters of Vietnam.  Haas 
v. Nicholson, 20 Vet. App. 257 (2006); rev'd, Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert. denied, Haas v. Peake, 
129 S. Ct. 1002 (2009).  In addition, the VA General Counsel 
has held that the term "service in the Republic of Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93 (August 12, 1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

In this case, the Veteran's request to reopen was filed after 
August 29, 2001.  For requests to reopen a finally decided 
claim received on or after that date, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective 
from Aug. 29, 2001).  Material evidence means existing 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Veteran was previously denied service connection for 
diabetes mellitus as due to Agent Orange exposure by RO 
rating decisions in December 2004, June 2005, and April 2006.  
He did not timely appeal those decision, and accordingly they 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  
While it is true that he requested RO reconsideration of the 
prior determinations, a request for RO reconsideration does 
not constitute an initiation of appeal.  

Since the last prior final denial of the claim in April 2006, 
the Veteran testified before the undersigned at an August 
2009 Travel Board hearing.  That testimony included new 
asserted details regarding his work as a crew chief in 
service aboard C-130 aircraft which flew into Cam Ranh Bay 
and Da Nang, and contentions that the Veteran deplaned and 
spent several hours in the air base barracks at these air 
stations in Vietnam on each occasion, waiting for cargo 
unloading/loading as well as aircraft maintenance/inspection.  
These details regarding asserted service in Vietnam are new, 
and present the possibility, if corroborated, of supporting 
the claim for service-connected for diabetes mellitus as due 
to Agent Orange exposure in service on the merits, based on 
presumptive Agent Orange exposure while in service in 
Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Thus, this new testimony relates to unestablished 
facts of service in Vietnam which is necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, reopening of the 
claim for service connection for diabetes mellitus, type II, 
as due to Agent Orange exposure, is warranted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

The claim for service connection for diabetes mellitus, type 
II, as due to Agent Orange exposure, is reopened, and to this 
limited extent the appeal is granted.  


REMAND

As noted in the instant decision, supra, service connection 
for diabetes mellitus may be secured on a presumptive basis 
based on presumed exposure to Agent Orange when a Veteran has 
served in Vietnam during the applicable period of the Vietnam 
era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

However, evidence may serve to rebut the presumption of a 
causal link between Agent Orange exposure in service in 
Vietnam and development of a listed presumptive disease.  
Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. §§ 3.309(e); 38 C.F.R. § 
3.307(d)(1).

The Veteran's service personnel records inform that he served 
from July 1966 to June 1969, and that he was given an 
"honorable" discharge despite his being recommended for 
discharge under general conditions based on his having been 
ascribed as having a character and behavior disorder with an 
Article 15 received in March 1969 for failure to repair, and 
with three arrests by civil authorities in the prior six 
months based on motor vehicle violations and once for drunk 
and disorderly conduct, as well as prior military 
infractions.  While these personnel records appear complete 
and document commendations as well as infractions, they 
indicate no duties taking the Veteran into Vietnam.  His 
service personnel records do show that he performed overseas 
service stationed in Taiwan, and that he was an aircraft 
mechanic in service.  

In testimony before the undersigned at an August 2009 Travel 
Board hearing, the Veteran testified that he participated in 
multiple missions to Cam Ranh Bay and Da Nang as crew chief 
aboard C-130 aircraft, the flight worthiness of which he was 
responsible for during those flights.  He testified that he 
was on at least two missions to each of those destinations in 
Vietnam, and that on each occasion they spent several hours 
at the air station barracks at Cam Ranh Bay or Da Nang while 
waiting for unloading and loading of personnel and cargo, 
though without staying overnight on any occasion.  Thus, 
based on the Veteran's own testimony, the Veteran spent, one 
may estimate, a total of no more than 48 hours (assuming for 
the purpose of our analysis that he was on up to four 
missions to Cam Ranh Bay and up to  four missions to Da Nang, 
and assuming that they waited six hours at the air base on 
each occasion) in Vietnam during the entirety of his military 
service, most of which time he spent in air base barracks in 
established air bases at Cam Ranh Bay and Da Nang waiting for 
flights out of Vietnam.  

The Veteran contends that he is entitled to service 
connection for diabetes mellitus, type II, on a presumptive 
basis based on his exposure to Agent Orange during those 
brief intervals in-country in Vietnam.  Although it is true 
that a Veteran who served in country in Vietnam is entitled 
to such a presumption, applying the presumption to grant 
service connection is problematic in this case for several 
reasons.  First, as noted, the Veteran's presence in country 
in Vietnam is not currently supported by any independent 
evidence of record.  Second, as also already noted, the 
applicable presumption may be rebutted by affirmative 
evidence to the contrary showing an intercurrent cause of the 
claimed disorder.  

Regarding corroboration of service in Vietnam, service 
personnel records are negative for assignments in Vietnam and 
are negative for flight duties as a crew chief or other 
evidence of any time in service in Vietnam.  A Service 
Department request produced a reply in December 2004 
informing that there was no evidence in the Veteran's file to 
substantiate any service in Vietnam.  

With regard to the question of intercurrent cause of the 
Veteran's diabetes mellitus, VA treatment records inform of 
an initial diagnosis of diabetes mellitus 1998.  The onset of 
diabetes is somewhat unclear in this case, due to differing 
accounts in VA treatment records, due to the RO's inability 
to secure (despite exhaustive efforts) prior treatment 
records from the Cincinnati VA Medical Center (VAMC), and due 
to conflicting statements including the Veteran's report in 
his original claim in September 2004 that his diabetes 
mellitus was diagnosed in 1994.  In any event, no record or 
assertion indicates onset of diabetes prior to 1994.  
Treatment records within the claims file go back to 1998, and 
these inform of morbid obesity, and associate his weight and 
diet with the Veteran's diabetes.  Thus, obesity and dietary 
habits after service are implicated in this case as possible 
intercurrent causes or contributory causes of the claimed 
diabetes mellitus, type II.  

While it does not appear that the Veteran's assertions of 
serving as a crew chief aboard C-130 aircraft flying into 
Vietnam may be proved or disproved in this case, those 
assertions appear believable, particularly based on the 
submitted official history of the 776th Tactical Airlift 
Squadron, with shuttle duties into Vietnam.  The Board 
accordingly believes that further development is warranted by 
remand, prior to Board adjudication, to seek some additional 
confirmation or partial confirmation of the asserted air 
shuttle duties into Vietnam.  Also upon remand, an expert 
medical opinion is warranted to address implicated possible 
intercurrent causes of the Veteran's diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
submit any additional evidence which may 
serve to corroborate his asserted in-service 
duties as a crew chief aboard C-130 aircraft 
in flights into Cam Ranh Bay and Da Nang, in 
furtherance of his appeal.  

2.  Contact appropriate official sources to 
ascertain whether persons with the Veteran's 
MOS may have been assigned as the crew chief 
of a C-130 aircraft on limited occasions (10 
times or fewer) flying out of Taiwan and into 
Cam Ranh Bay or Da Nang air bases, 
notwithstanding the absence of any records of 
those crew chief assignments in a Veteran's 
service personnel file.  

3.  If the inquiry from development question 
no. 2 results in an affirmative response that 
such undocumented C-130 crew chief 
assignments for flights into Vietnam for the 
Veteran are plausible, or if other evidence 
is associated with the record which 
reasonably supports the Veteran's service in-
country in Vietnam, then obtain a medical 
opinion from a VA physician knowledgeable in 
the causes of diabetes mellitus, type II.  
The opinion should be based on review of the 
claims file including particularly the 
Veteran's post-service medical record, to 
address diet and weight as implicated causes 
of his diabetes.  The claims folder must be 
made available to the physician for review 
for preparation of the opinion.  
Specifically, the physician should answer the 
following:

a.  Assuming the Veteran was in Vietnam 
and is thus presumed to have been 
exposed to Agent Orange or other 
herbicide agents, provide an opinion as 
to whether any factor(s) other than 
herbicide exposure, to include the 
Veteran's diet and obesity, were a 
primary or significant cause of his 
developing diabetes mellitus, type II.  

b.  In this regard, the reviewer is 
advised that, by law, the presumption 
of incurrence of type II diabetes 
mellitus as due to herbicide exposure 
is rebuttable only by affirmative 
evidence to the contrary or by evidence 
that a recognized intercurrent cause 
led to the development of the disorder.  
By regulation, "affirmative evidence to 
the contrary" will not be taken to 
require a conclusive showing, but such 
showing as would, in sound medical 
reasoning and in the consideration of 
all evidence of record, support a 
conclusion that the disease was not 
incurred as a result of service.  
Evidence which may be considered in 
rebuttal of service incurrence of a 
disease will be any evidence of a 
nature usually accepted as competent to 
indicate the time of existence or 
inception of disease, and medical 
judgment will be exercised in making 
determinations relative to the effect 
of intercurrent injury or disease.

c.  Because a Veteran is entitled to 
resolution of any reasonable doubt in 
his favor, the reviewer should apply 
the standard of whether a particular 
medical causation conclusion is at 
least as likely as not (i.e., to a 
degree of probability of 50 percent or 
more) to be correct.  The term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  If any question posed cannot be 
answered without resorting to 
unsupported speculation, the reviewer 
should so state, and explain why that 
is so.

4.  Thereafter, and following any other 
indicated development, the RO (AMC) should 
readjudicate the remanded claim de novo.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


